Citation Nr: 0829508	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-14 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic sinus 
infections.

2.  Entitlement to service connection for digestive problems.

3.  Entitlement to service connection for depression with 
mood swings.

4.  Entitlement to service connection for bilateral hearing 
loss.

(The issues of entitlement to service connection for prostate 
cancer and a skin disorder, both to include as due to 
herbicide exposure; service connection for spots on the lung, 
to include as due to both asbestos exposure and herbicide 
exposure; and service connection for tinnitus, claimed as a 
residual of chronic ear infections and as due to herbicide 
exposure, will be addressed in a separate and forthcoming 
decision.)




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from July 1969 to July 1971.  He is a recipient of the 
Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.

In 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006) that reversed a decision of the Board 
denying service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagreed with the 
Court's decision in Haas and appealed it to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In the interim, to avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that might ultimately be 
overturned on appeal, on September 21, 2006 the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based 
upon herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam. 

The Board notes that in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), the Federal Circuit reversed and remanded the 
Court's 2006 Haas decision.  The Haas stay remains in effect, 
however.  

In the present case, as indicated in a June 2007 RO 
developmental worksheet, the Haas stay impacts the issues of 
entitlement to service connection for prostate cancer and a 
skin disorder, both to include as due to herbicide exposure; 
service connection for spots on the lung, to include as due 
to both asbestos exposure and herbicide exposure; and service 
connection for tinnitus, claimed as a residual of chronic ear 
infections and as due to herbicide exposure.  These issues 
will be addressed in a separate and forthcoming decision 
once the Haas stay is lifted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As indicated in a June 2008 statement from J. Mark Morson, 
M.D., the veteran has been treated by multiple doctors at the 
Portland Clinic in Portland, Oregon.  Specifically, he has 
been treated for ear infections and for sinus and upper 
respiratory infections.  The only Portland Clinic medical 
records contained in the claims file, however, concern 
prostate treatment between February 2004 and January 2005.  
As such, the Portland Clinic should be contacted, and all 
records of treatment from this facility should be requested.  
38 C.F.R. § 3.159(c)(1).

The veteran described treatment from other facilities during 
his May 2008 Travel Board hearing as well.  He reported 
treatment at the VA Medical Center (VAMC) in Vancouver, 
Washington dating back to the early 1970s for both 
psychiatric and digestive problems.  He also described 
treatment at the Portland VAMC in the 1980s.  Additionally, 
he named two therapists and a psychiatrist who treated him in 
Vancouver, although it is not entirely clear whether these 
are VA or private providers.  Efforts to obtain records of 
such treatment are needed.  38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Also, a review of the veteran's service medical records 
reflects that he was treated for headaches in December 1969; 
upper respiratory infections in November 1969 and June 1970; 
digestive complaints in February and July of 1970 and June 
1971; and "nerves," personal problems, situational 
reaction, and a passive-aggressive personality in April 1971.  
The Board accordingly finds that the veteran should undergo 
VA examinations addressing his claimed chronic sinus 
infections, digestive problems, and depression with mood 
swings, as no such examinations have been conducted to date.  
See 38 U.S.C.A. § 5103A(d) (West 2002).  

Finally, the veteran's service medical records indicate 
treatment for otitis media in April and June of 1970, with 
swelling and pus in the right ear and some drainage in the 
left ear.  During his May 2008 Travel Board hearing, the 
veteran asserted that he had bilateral hearing loss and that 
this disorder was etiologically related to noise exposure 
from working in a boiler room on his ship during service.  
Accordingly, the Board finds that a VA audiological 
examination is "necessary" under 38 U.S.C.A. § 5103A(d) to 
ascertain the nature and etiology of the veteran's claimed 
bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  

In this letter, the veteran should be 
requested to complete signed release 
forms for records from the Portland 
Clinic dating back to the 1970s, as well 
as for any other private treatment 
providers from whom he has received 
medical or mental health treatment 
subsequent to service.

2.  After securing a signed release form, 
a request should be made to the Portland 
Clinic for all records of treatment of 
the veteran dating back to the 1970s.  A 
similar request should be made for 
records from any other private treatment 
providers for which the veteran has 
provided signed release forms.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  The Vancouver VAMC and Portland VAMC 
should also be contacted and requested to 
provide all records of treatment of the 
veteran.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

4.  Then, the veteran should be afforded 
a VA general medical examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed 
chronic sinus infections and stomach 
problems.  The veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide 
diagnoses corresponding to the claimed 
sinus and stomach disorders, if shown on 
examination.  For each diagnosed 
disorder, the examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
disorder is etiologically related to the 
veteran's period of active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  The veteran should also be afforded a 
VA psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed 
depression with mood swings.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder, if present, is 
etiologically related to the veteran's 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

6.  Additionally, the veteran should be 
afforded a VA audiological examination, 
with an appropriate examiner, to 
determine the nature and etiology of his 
claimed bilateral hearing loss.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
including pure tone threshold testing (in 
decibels) and Maryland CNC speech 
recognition testing.  The examiner should 
then indicate whether the veteran has a 
hearing loss disability of one or both 
ears.  If such a disability is found, the 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that this disorder 
is etiologically related to the veteran's 
period of active service, and 
specifically to his claimed noise 
exposure from working in a boiler room on 
a Navy ship.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

7.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for 
chronic sinus infections, digestive 
problems, depression with mood swings, 
and bilateral hearing loss should be 
readjudicated.  If the determination of 
any of these claims remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




